J-A22039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                             IN THE SUPERIOR COURT OF
                                                                PENNSYLVANIA
                            Appellee

                       v.

KOREI L. MELTON,

                            Appellant                            No. 75 MDA 2015


          Appeal from the Judgment of Sentence December 17, 2014
                in the Court of Common Pleas of Berks County
              Criminal Division at No.: CP-06-CR-0000680-2014


BEFORE: BOWES, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                    FILED AUGUST 28, 2015

        Appellant, Korei L. Melton, appeals from the judgment of sentence

imposed following his bench conviction of driving under the influence of a

controlled    substance     (DUI)    and       driving   while   operating   privilege   is

suspended or revoked. We affirm.

        We take the following facts from the trial court’s April 8, 2015 opinion

and our independent review of the record, including the parties’ stipulation

of facts.    On November 3, 2013,1 at approximately 12:35 a.m., Officer

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The October 10, 2014 stipulation between the parties improperly identifies
the date of the incident as January 12, 2014. (See Stipulation of Fact,
10/10/14, at 1 ¶ 1). However, this appears to be a typographical error
because all other documents in the certified record identify the date as
(Footnote Continued Next Page)
J-A22039-15


Joseph Hilliard, a sixteen-year police veteran, was in a marked police car

when he observed Appellant’s vehicle traveling at a high rate of speed on

Route 222, a four-lane highway with a slight incline and curve to the right.

Upon catching up with Appellant, the officer’s speedometer reflected that he

was traveling between seventy and eighty miles per hour in the fifty-five

mile per hour zone.           Believing Appellant’s speed to be unsafe for the

conditions, Officer Hilliard activated his emergency lights and initiated a

vehicle stop.    Appellant’s car came to a stop approximately two hundred

yards away.

      When he made contact with Appellant, the officer smelled marijuana.

During their ensuing conversation, the officer learned that Appellant was

driving with a suspended license.                Appellant’s eyes were glassy and he

admitted to smoking marijuana earlier in the day, but he denied any alcohol

consumption. Officer Hilliard smelled alcohol and conducted a breathalyzer

test, which came back positive.             Appellant failed two of the three field

sobriety tests given and Officer Hilliard placed him under arrest for suspicion

of DUI. Appellant’s blood tested positive for the presence of marijuana.

      On March 11, 2014, the Commonwealth filed an information against

Appellant charging him with two counts of DUI, and one count each of

possession of a small amount of marijuana, driving while operating privilege
                       _______________________
(Footnote Continued)

November 3, 2013. (See, e.g., Information, 3/11/14, at 1; N.T. Hearing,
6/13/14, at 4; Trial Court Opinion, 4/08/15, at 1).



                                            -2-
J-A22039-15


is suspended or revoked, and driving vehicle at unsafe speed.2           Appellant

filed a motion to suppress on the basis that Officer Hilliard lacked probable

cause to stop him for failure to drive at a safe speed. The court denied the

motion and, on November 14, 2014, after a bench trial on stipulated facts,

the court convicted Appellant of DUI and driving while operating privilege is

suspended or revoked.3           On December 17, 2014, the court sentenced

Appellant to a term of incarceration of not less than seventy-two hours nor

more than six months, plus community service, costs, and fines. Appellant

timely appealed.4

       Appellant raises one issue for our review: “Whether the [trial] court

erred as a matter of law when it determined that police had probable cause

to stop Appellant’s vehicle for violating the driving vehicle at safe speed

provision of the Motor Vehicle Code?”            (Appellant’s Brief, at viii) (most

capitalization omitted).

       Our standard of review of the court’s ruling on a motion to suppress

evidence is well-settled.

____________________________________________


2
 75 Pa.C.S.A. §§ 3802(d)(1)(i) and (d)(1)(ii), 35 P.S. § 780-113(a)(31)(i),
and 75 Pa.C.S.A. §§ 1543(a) and 3361, respectively.
3
  The court found Appellant not guilty of the remaining charges.              (See
Verdict of Court, 11/14/14, at 1).
4
  Appellant filed a timely statement of errors complained of on appeal on
March 20, 2015 pursuant to the trial court’s order. See Pa.R.A.P.1925(b).
The court filed an opinion on April 8, 2015. See Pa.R.A.P. 1925(a).



                                           -3-
J-A22039-15


            Our standard of review in addressing a challenge to the
      denial of a suppression motion is limited to determining whether
      the suppression court’s factual findings are supported by the
      record and whether the legal conclusions drawn from those facts
      are correct. Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record
      as a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and
      may reverse only if the court’s legal conclusions are erroneous.
      Where, as here, the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts.           Thus, the
      conclusions of law of the courts below are subject to our plenary
      review.

Commonwealth v. Potts, 73 A.3d 1275, 1280 (Pa. Super. 2013), appeal

denied, 83 A.3d 415 (Pa. 2013) (citation omitted).

      Here, Appellant argues that “[w]ithout specific and articulated facts

establishing probable cause to validate the vehicle stop, the [trial] court

erred, as a matter      of law, by      denying   [his]   suppression motion.”

(Appellant’s Brief, at 5). We disagree.

      In determining whether a police officer has conducted a valid traffic

stop, the following standard applies:

            If the alleged basis of a vehicular stop is to permit a
      determination whether there has been compliance with the
      Motor Vehicle Code of this Commonwealth, it is encumbent [sic]
      upon the officer to articulate specific facts possessed by him, at
      the time of the questioned stop, which would provide probable
      cause to believe that the vehicle or the driver was in violation of
      some provision of the Code.




                                     -4-
J-A22039-15


Commonwealth v. Spieler, 887 A.2d 1271, 1275 (Pa. Super. 2005)

(citation omitted).

      In this case, Officer Hilliard stopped Appellant for a violation of 75

Pa.C.S.A. § 3361, driving a vehicle at safe speed. Section 3361 provides:

            No person shall drive a vehicle at a speed greater than is
      reasonable and prudent under the conditions and having regard
      to the actual and potential hazards then existing, nor at a speed
      greater than will permit the driver to bring his vehicle to a stop
      within the assured clear distance ahead. Consistent with the
      foregoing, every person shall drive at a safe and appropriate
      speed when approaching and crossing an intersection or railroad
      grade crossing, when approaching and going around curve, when
      approaching a hill crest, when traveling upon any narrow or
      winding roadway and when special hazards exist with respect to
      pedestrians or other traffic or by reason of weather or highway
      conditions.

75 Pa.C.S.A. § 3361.

      The assured clear distance rule, codified at 75 Pa.C.S.[A.] §
      3361, requires that the driver maintain such control as will
      enable him to stop and avoid obstructions that fall within his
      vision, and requires the driver travelling in darkness to keep his
      vehicle under control so that he can always stop within the range
      of his headlights.

Dranzo v. Winterhalter, 577 A.2d 1349, 1357 (Pa. Super. 1990), appeal

denied, 585 A.2d 468 (Pa. 1991) (citations omitted).

      [W]here the police initiate a traffic stop based on a safety hazard
      allegedly created by the driver, the police must possess specific
      facts justifying the intrusion. We are mindful that [p]robable
      cause does not require certainty, but rather exists when
      criminality is one reasonable inference, not necessarily even the
      most likely inference. . . . [W]hile an actual violation of the
      [Motor Vehicle Code] need not ultimately be established to
      validate a vehicle stop, a police officer must have a reasonable
      and articulable belief that a vehicle or driver is in violation of the
      [Motor Vehicle Code] in order to lawfully stop the vehicle. . . .

                                      -5-
J-A22039-15



Spieler, supra at 1275 (citations and quotation marks omitted).

      “[The] potential danger of causing an accident is sufficient to establish

probable cause to initiate a traffic stop[.]” Commonwealth v. Perry, 982
A.2d 1009, 1010 (Pa. Super. 2009) (emphasis omitted); see also

Commonwealth v. Minnich, 874 A.2d 1234, 1235 (Pa. Super. 2005),

appeal denied, 885 A.2d 41 (Pa. 2005) (concluding that officer had probable

cause to stop defendant just before midnight where he “sped around a curve

and, in so doing, did not have a clear view of what lay ahead.”) (record

citation omitted).

      Here, at 12:35 a.m., Officer Hilliard was in a marked police car on

Route 222 when he observed Appellant’s vehicle pass him at a high rate of

speed. (See N.T. Hearing, 6/13/14, at 4-5). Officer Hilliard testified that

Route 222 “is a fairly steep road; slight incline; at one point a slight turn,

bend in the road to the right.”    (Id. at 6).   Upon catching up to the car

approximately one mile later, the officer paced it with his speedometer as

travelling between seventy and eighty miles per hour on the four-lane

divided highway.     (See id. at 6-7).   The officer activated his emergency

lights, and Appellant’s vehicle finally came to a complete stop “a couple

hundred yards down[.]” (Id. at 7). Officer Hilliard stated that he initiated a

traffic stop because, based on his approximately sixteen years of experience,

he believed Appellant’s speed was so great as to be unsafe for that road.

(See id. at 3-4, 12).

                                     -6-
J-A22039-15


      After our independent review of the record, we conclude that the

record supports the trial court’s finding that Officer Hilliard articulated

specific facts to establish probable cause to effectuate the traffic stop where

Appellant was travelling at an unsafe speed under the circumstances then-

present. See Spieler, supra at 1275; Minnich, supra at 1235; Dranzo,

supra at 1357. Therefore, the court did not err when it denied Appellant’s

motion to suppress. See Potts, supra at 1280. Appellant’s issue does not

merit relief.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/28/2015




                                     -7-